Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Justin Swindells (Reg. 48733) on 5/31/2022.
3.        The application has been amended as followings:

1. (Currently Amended) A dynamic transmit coil positioning system, comprising 
- a drive unit, 
- a movable platform connected to the drive unit,
 - [[a]] the transmit coil mounted to the movable platform and provided for transferring electromagnetic power to [[a]] the receive coil, 
- an inverter electrically connected to the transmit coil, 
- a controller electrically connected to the inverter and to the drive unit, 
where 
- the controller for positioning the movable platform via the drive unit to adjust an operating parameter of the transmit coil, [[is]] the controller being configured to perform the steps of the method according to claim 13.
10. (Currently Amended) A wireless power transfer system, comprising
- a transmit system having [[a]] the dynamic transmit coil positioning system according to claim
1 and - a receive system having [[a]] the receive coil provided for receiving power from the transmit coil.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ drive unit in claim 1, 5-6. This element is interpreted under 35 U.S.C. 112(f) as the an electrical, pneumatic or hydraulic driving system as defined in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
5. 	Claims 1, 3-11, 13 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claim 13, Kanno (US 20140125142) teaches a method of positioning a transmit coil of a wireless power transfer system, the system comprising the transmit coil ( 3, Fig. 1) and a receive coil 4, Fig. 1) , comprising the steps of
i) Moving the transmit coil to a position in which the centers of the transmit coil and receive are vertically aligned ( see Fig. 5, the center of  transmitter coil and receiver coil are vertically aligned) ii) in a variable frequency system, transmitting power at an initial power lower than a maximum power starting at maximum frequency ( fH at t1, Fig. 6)  ([0043] of and reducing frequency in a controlled manner ( Fig. 6, reduce the frequency from fH to fL) also see fopt reaches the maximum power, so that t1 is lower than maximum power because fopt does not happened at FH, iii) measuring at each frequency voltages and currents (measure the voltages and currents outputted from the power generator circuit 5A at each frequency [0043]) , iv) decreasing the frequency until either a lowest permissible frequency is reached ( fL, Fig. 6) ( see Fig. 6 decrease the frequency till fL at t2)or the efficiency starts to decrease, if all parameters are acceptable then transferring power at a maximum level ( [0044] transmit at fopt when maximum power reached and fopt is at a frequency higher than FL)
	 Gotani (US20120223594A1) teaches measure at each frequency coil voltage and currents ( see [0115] measure the current and voltage of the feeding coil at resonance state, and Kanno teaches about measure the current and voltage at each frequency, the combination teaches about measure at each frequency coil voltage and currents) vii) displacing the transmit coil by mm in the X direction( [0155] L2 moves in X direction) and repeating the sequence from i) to v) (Gotani teaches about move the coil and measure the power characteristics, while Kanno teaches about the detailed procedure of measurement, the combination of Kanno and Gotani teaches the repeat the measurement), viii) repeating step vii) while displacing the transmit coil in horizontal direction and, ( see [0155] L2 moves in horizontal direction )120)  ix) repeating steps until acceptable operating conditions are fulfilled ( [0104] L2 moves in vertical direction ( z direction) until so that the relative positional relationship between the primary coil and the secondary coil indicated by the relative position detection signal is within an allowable range( [0104] teaches the power transmission efficiency becomes maximum through moving coil to a particular distance ) or until the X and Y offsets have reached 32mm, wherein steps vii) through ix) can be carried out in any order
Jol (US20150318709A1)  teaches displacing the transmit coil in Y-direction ([0060] teaches move around X axis, Y axis,[0051] also teaches move around the Z axis).
	However, the prior art or records fails to teach or suggest v) if the efficiency has decreased before the minimum frequency is reached  increasing the frequency until efficiency has reached a maximum vi) if the system parameters are not acceptable at maximum efficiency or if the minimum frequency was reached, staying at the initial power and the frequency is changed to the maximum frequency while decreasing the frequency until a lowest permissible frequency is reached or an frequency starts to decrease, displacing the transmit coil in X, Y direction and repeat these steps combination with other limitations of the claim.
	Regarding to 1, 3-11, they depend on claim 13 above.
7.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung (US20160221459A1) teaches a general wireless power transmission device uses the resonance frequency Fo of 100 KHz like the wireless power reception device and controls the operation frequency to a maximum current frequency F1 when largely transmitting the power and to a minimum current frequency F2 when less transmitting the power.
Tsai (US20110291489A1) teaches the power-supplying module regulates its output energy by means of frequency modulation and driving power adjustment, enabling the energy to be received by the power-receiving module
Kawamura (US20130119925) teaches where the charging efficiency is equal to or less than a lower limit value, the driving device moves the power transmission device to a position at which the charging efficiency is a maximum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836